FILED
                           NOT FOR PUBLICATION                              DEC 01 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROGELIO TOJ-CULPATAN,                            No. 05-72179

             Petitioner,                         Agency No. A076-690-191

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 10, 2009
                             San Francisco, California

                                        Filed

Before: KOZINSKI, Chief Judge, HUG and BEA, Circuit Judges.

       Petitioner, Rogelio Toj-Culpatan, a native and citizen of Guatemala,

petitions for review of an order of the Board of Immigration Appeals summarily

affirming the Immigration Judge’s (“IJ”) denial of Petitioner’s request for asylum,

withholding of removal, and deferral of removal under the Convention Against


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Torture (“CAT”). We analyze Petitioner’s contentions related to his asylum

application in an accompanying opinion. Because the parties are familiar with the

facts, we recite them only as necessary to our disposition.

      We review the factual findings underlying a denial of withholding of

removal and deferral of removal for substantial evidence. INS v. Elias-Zacarias,

502 U.S. 478, 481 (1992); Muradin v. Gonzales, 494 F.3d 1208, 1210 (9th Cir.

2007). Findings of fact are “conclusive unless any reasonable adjudicator would

be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

      An alien is entitled to withholding of removal if he proves it is more likely

than not that his “life or freedom would be threatened in that country because of

the alien’s race, religion, nationality, membership in a particular social group, or

political opinion.” 8 U.S.C. § 1231(b)(3)(A). An alien is entitled to deferral of

removal under CAT if he proves it is more likely than not he will be tortured upon

his return. 8 C.F.R. § 1208.16(c)(4).

      Here, the record does not compel the conclusion that it is more likely than

not Petitioner will be persecuted or tortured in the future if he returns to

Guatemala. The IJ found that Petitioner’s brother suffered past persecution, but

that Petitioner did not. Further, the IJ found that conditions have changed in

Guatemala; there is no longer a war between the guerrillas and the government.


                                            2
      Although threats were made against Petitioner, the IJ found they had nothing

to do with the torture of his brother by men Petitioner believed to be associated

with the military. See Soriano v. Holder, 569 F.3d 1162, 1167 (9th Cir. 2009)

(denying CAT relief because there was no evidence showing a likelihood of

torture). Petitioner received only isolated threats from two men who had a

personal vendetta against Petitioner, and the threats were not made on account of a

protected ground. See id. at 1164-65; Gormley v. Ashcroft, 364 F.3d 1172, 1177

(9th Cir. 2004) (stating that random criminal acts do not establish persecution).

      Because the IJ’s findings are supported by substantial evidence, we deny the

petition for review.

      PETITION FOR REVIEW DENIED.




                                          3